DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1410 (¶ 00108]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: G, D, and F (Fig. 3A); 1429 (Fig. 14); 3102 (Figs. 15 and 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata ‘761 (US 6,001,761) in view of Nishida ‘006 (JP 2003-328006 A - English language Abstract provided herewith and referenced herein).
Regarding claim 1, Hata ‘761 teaches:
directing a tape of partially-sintered ceramic (“porous sheet”) into a furnace (column 4, lines 41-48), wherein the tape is partially-sintered such that grains of the ceramic are fused to one another (column 12, lines 8-16; column 14, lines 20) yet the tape still includes at least 10% porosity by volume, where the porosity refers to volume of the tape unoccupied by the ceramic (column 4, lines 42-43; column 14, line 21)
further sintering the tape as the tape is in the furnace, wherein the porosity of the tape decreases during the further sintering (column 4, lines 44-45 - wherein shrinkage of greater than 0% to 5% indicates a decrease in porosity during the further sintering).
Hata ‘761 suggests that a continuous system furnace, as opposed to a batch system furnace, may be used for the further sintering (column 10, lines 52-54), but it does not explicitly describe conveying of the tape through the furnace.  In analogous art of sintering sheet materials, Nishida ‘006 suggests further sintering a sheet material in a continuous system furnace by conveying the sheet material through the furnace (Abstract; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hata ‘761 by conveying the tape through the furnace during the further sintering for the benefit of employing a continuous process, as suggested by Nishida ‘006.
Regarding claim 14, Hata ‘761 further teaches the ceramic comprises alumina, zirconia, lithium garnet, and/or spinel (column 4, lines 51-54).
Regarding claim 15, Hata ‘761 is silent regarding the tape being conveyed through the furnace at a rate of at least 1 inch per minute.  However, in the combination of Hata ‘761 and Nishida ‘006, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a rate of conveying the tape through the furnace that is slow enough to achieve the desired sintering but fast enough to maintain process efficiency.
Regarding claim 16, Hata ‘761 further teaches as the tape is directed into the furnace, the tape still includes at least 30% porosity by volume (column 4, lines 42-43; column 14, line 21).
Regarding claims 19 and 20, Hata ‘761 teaches:
directing a tape of partially-sintered ceramic (“porous sheet”) into a furnace (column 4, lines 41-48), wherein the tape is partially-sintered such that grains of the ceramic are fused to one another (column 12, lines 8-16; column 14, lines 20) yet the tape still includes at least 10% porosity by volume, where the porosity refers to volume of the tape unoccupied by the ceramic (column 4, lines 42-43; column 14, line 21)
further sintering the tape as the tape is in the furnace, wherein the porosity of the tape decreases during the further sintering (column 4, lines 44-45 - wherein shrinkage of greater than 0% to 5% indicates a decrease in porosity during the further sintering).
Hata ‘761 suggests that a continuous system furnace, as opposed to a batch system furnace, may be used for the further sintering (column 10, lines 52-54), but it does not explicitly describe conveying of the tape through the furnace.  In analogous art of sintering sheet materials, Nishida ‘006 suggests further sintering a sheet material in a continuous system furnace by conveying the sheet material through the furnace (Abstract; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hata ‘761 by conveying the tape through the furnace during the further sintering for the benefit of employing a continuous process, as suggested by Nishida ‘006.
	Hata ‘761 further teaches the thickness of the tape is at least 10 µm and no greater than 500 µm (column 4, lines 49-50).  Hata ‘761 also teaches that the tape has an area larger than an adjacent green sheet, preferably 1-1.5 times larger (column 11, lines 18-20), and wherein the green sheet has an area of at least 400 cm2 or at least 600 cm2 (column 6, lines 57-61).  Hata ‘761 does not specifically teach a length of at least 10 m or a width of at least 10 mm and no greater than 20 cm, but it has been held that a mere change in size or proportion of an element is within the ordinary skill in the art.  See MPEP 2144.04.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hata ‘761 by selecting length and width of the tape as desired for a given application of the product.

Allowable Subject Matter
Claims 17-18 are allowed.
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the method of Hata ‘761 requires a pre-constructed stacked arrangement which would not be compatible with drawing the tape from a source.
Regarding claim 4, Hata ‘761 fails to teach or suggests applying tension to the tape during further sintering, rather aiming to avoid abrasion between the porous sheet and the adjacent green tape (column 12, lines 47-63).
Regarding claim 5, the method of Hata ‘761 requires a stacked arrangement which would not be compatible with winding the tape on a spool following further sintering.
Regarding claim 11, the method of Hata ‘761 fails to sufficiently teach or suggest portions of tape being heated in the furnace while other portions are outside of the furnace.
Regarding claim 13, the porous sheets of Hata ‘761 have a maximum 80% density and shrink 5% or less.  Thus the porous sheets would not have a porosity less than 1% after the further sintering.
Regarding claim 17, the method of Hata ‘761 requires a pre-constructed stacked arrangement which would not be compatible with drawing the tape from a source, and Hata ‘761 fails to teach or suggests applying tension to the tape during further sintering, rather aiming to avoid abrasion between the porous sheet and the adjacent green tape (column 12, lines 47-63).
JP 2000-210922 A (Hirano) is close prior art.  The method of Hirano directs unsintered ceramic tape into a furnace and burns out organic fibers to create porosity of 60% by volume or more in a continuous process.  Hirano describes shrinkage of the tape as it progresses from unsintered to sintered, and at some point between, the tape will be partially-sintered.  However it is not clear or entirely predictable if porosity of the tape decreases during the further sintering, depending upon when and how the fibers burn out relative to when partial sintering occurs, and depending upon the particular effects of chosen sintering parameters on the inorganic constituents being sintered.  It is also noted that Hirano aims to avoid application of any tension during the sintering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741